Citation Nr: 1044101	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  09-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the upper extremities.

2.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem. Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1967.  He served in Vietnam in 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from January 2009 rating decision by which the RO denied 
entitlement to peripheral neuropathy of the upper and lower 
extremities.

In January 2010, the Veteran testified at a hearing before the 
undersigned, which was held at the RO.  A hearing transcript is 
of record.

The issue of entitlement to service connection for peripheral 
neuropathy of the upper extremities is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Peripheral neuropathy of the lower extremities is the proximate 
result of service-connected diabetes mellitus.


CONCLUSION OF LAW

Peripheral neuropathy of the lower extremities is proximately due 
to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this 
case, the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The law and applicable regulatory provisions pertaining to Agent 
Orange exposure, expanded to include all herbicides used in 
Vietnam, provide that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) 
(2010).

The law and regulations further stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents, to include acute and subacute 
peripheral neuropathy.  38 U.S.C.A. § 1116; 38 C.F.R. §  3.309(e) 
(2010).  

Notwithstanding the foregoing law and regulations pertaining to 
presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases not 
subject to presumptive service connection with proof of actual 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

A claim of service connection must be accompanied by medical 
evidence establishing that the claimant currently has the claimed 
disability.  Absent proof of a present disability, there can be 
no valid claim.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

Discussion

The question herein is whether the Veteran suffers from 
peripheral neuropathy of the lower extremities because a present 
disability is a prerequisite to the granting of service 
connection.  See 38 C.F.R. § 3.303; Gilpin, supra.  The Veteran 
has been reporting symptoms consistent with lower extremity 
peripheral neuropathy for some time.  On December 2008 VA 
neurological examination, the examiner diagnosed peripheral 
neuropathy of the lower extremities by history and noted that 
there were was no definitive clinical evidence of neuropathy.  In 
March 2009, the same VA examiner wrote that the Veteran had 
subjective symptoms of lower extremity peripheral neuropathy but 
that there was no objective clinical evidence of neuropathy.

The Veteran has been under the care of a private sector 
neurologist, Dr. A.K, due to multiple sclerosis (MS).  In July 
2009, Dr. A.K. wrote that the Veteran did suffer from MS but that 
overlying numbness and gait difficulty was due to significant 
sensorimotor peripheral neuropathy that was caused by his 
diabetes mellitus.  Dr. A.K. explained that evaluations for other 
causes of neuropathy were negative.  Later that month, the 
Veteran's private endocrinologist, Dr. H.H.G., who was overseeing 
the Veteran's diabetes mellitus indicated that he agreed with Dr. 
A.K.'s assessment and that the Veteran had diabetic neuropathy.

The Board credits the assessments of Drs. A.K. and H.H.G. because 
they are treating the Veteran for very serious chronic 
conditions.  Presumably, therefore, they are seeing him on a 
regular basis and possess and intimate knowledge of his medical 
history and health.  In any event, because the Board finds no 
reason to question the conclusions of the private physicians, the 
evidence provided by the private physicians and that provided by 
the VA examiner is at lease is relative equipoise.  The Board, 
therefore, must rely on the evidence that is more favorable to 
the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilpin, 
supra.

The private medical evidence indicates that the Veteran currently 
suffers from lower extremity peripheral neuropathy.  Thus, he has 
a current disability, a necessary condition for the granting of 
service connection.  See 38 C.F.R. § 3.303; Gilpin, supra.  The 
evidence also reflects that the Veteran's peripheral neuropathy 
of the lower extremities is secondary to his diabetes mellitus, 
for which he has already been granted service connection.  
Consequently, service connection for peripheral neuropathy of the 
lower extremities is granted as secondary to the service-
connected diabetes mellitus.  38 C.F.R. § 3.310.

ORDER

Service connection for peripheral neuropathy of the lower 
extremities is granted.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate review.  
38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.

The evidence establishes the presence of peripheral neuropathy of 
the lower extremities.  There is still a question as to whether 
the Veteran suffers from peripheral neuropathy of the upper 
extremities.  The evidence is unclear in this regard, 
particularly because the Veteran suffers from MS, which accounts 
for some of his reported symptomatology.  The December 2008 VA 
neurology examination noted a history of upper extremity 
peripheral neuropathy.  A December 2009 VA diabetes mellitus 
examination report noted peripheral neuropathy symptoms but no 
diagnosis was noted for the neurological complaints and appeared 
to refer to a March 2009 VA neurological examination report.  
That report noted subjective symptoms of mild peripheral 
neuropathy of the upper extremities but indicated that there was 
no objective clinical evidence of neuropathy on examination.  
Subsequently, one private physician diagnosed only peripheral 
neuropathy of the lower extremities.  Another private physician 
stated generally that the Veteran suffers from diabetic 
neuropathy without specifying the extremities implicated.  
Clarification in this regard is necessary, especially because 
peripheral neuropathy is such a common complication of diabetes 
mellitus, a service-connected disability in the Veteran's case.  
The Board, therefore, asks that an appropriate VA medical 
examination be scheduled.  The examination instructions are 
contained below.

Accordingly, the case is REMANDED to the RO via the AMC for the 
following action:

1.  Schedule a VA neurological examination to 
determine whether the Veteran suffers from 
peripheral neuropathy of the upper 
extremities.  If so, the etiology of the 
disability should be discussed to include its 
relationship with the Veteran's service-
connected diabetes mellitus.  The examiner 
should state whether it is at least as likely 
as not that the currently diagnosed 
peripheral neuropathy of the upper 
extremities had its onset during service, is 
otherwise related to service or is 
proximately due to or is the result of the 
service-connected diabetes mellitus.  The 
examiner is asked to review pertinent records 
in the claims file in conjunction with the 
examination and to indicate in the 
examination report whether such a review took 
place.  A rationale for all opinions and 
conclusions should be provided.  

2.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


